Citation Nr: 1208866	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  08-08 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and major depressive disorder.  

2.  Entitlement to service connection for an upper respiratory disorder, claimed as secondary to the service-connected nasal disability.  

3.  Entitlement to service connection for an eye disorder.  

4.  Entitlement to service connection for a bladder disorder, claimed as secondary to the service-connected hepatitis disability.  

5.  Entitlement to service connection for a prostate disorder, claimed as secondary to the service-connected hepatitis disability.  

6.  Entitlement to service connection for a pancreas disorder, claimed as secondary to the service-connected hepatitis disability.  

7.  Entitlement to service connection for a skin disorder, claimed as secondary to the service-connected hepatitis disability.  

8.  Entitlement to service connection for stomach ulcers, claimed as secondary to the service-connected hepatitis disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to May 1973.  This case involves a rebuilt claims file.  

The record shows the Veteran currently resides in Malaysia.  His appeal, as he is in a foreign country is handled by the RO in Pittsburgh, Pennsylvania.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision, issued in July 2007 by the RO.  

The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge in September 2010.  

In March 2011, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained an advisory medical opinion from the Veterans Health Administration (VHA).  The Veteran and his representative have been provided with copies of the VHA opinion, and a copy has been associated with the claims file.  

Of preliminary importance, the Board is cognizant of the recent decision of the U.S. Court of Appeals for Veterans Claims (Court), in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In Clemons, the Court found that the Board erred in not considering the scope of the Veteran's claim of service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of chronic PTSD and depression).  

In light of Clemons, and based on the medical evidence of record, the Board has recharacterized the Veteran's claim as one of service connection for an innocently acquired psychiatric disorder, to include PTSD, anxiety, and major depressive disorder.  

Notably, in February 2010, the Veteran submitted written statements and private treatment records directly for the Board's consideration.  The Veteran's representative supplied a waiver of his right to have this evidence initially considered by the RO along with these statements.  See 38 C.F.R. § 20.1304 (2011).  

The issues of service connection for a bilateral knee disorder, an increased evaluations in excess of 10 percent for the service-connected infectious hepatitis, nasal disability and jaw disability, payment or reimbursement for the cost of unauthorized private medical expenses incurred in June 2005 and November 2006, at the Subang Jaya Medical Center, and a total rating based on individual unemployability by reason of service-connected disability (TDIU) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  

Therefore, the Board does not have jurisdiction and refers them to the AOJ for appropriate action.  

The issues of service connection for an upper respiratory disorder, an eye disorder, prostate disorder, a pancreas disorder, a bladder disorder, a skin disorder and stomach ulcers are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The Veteran is found to have presented credible lay assertions to establish that specific stressors sufficient to support the diagnosis of PTSD were incurred during his active service.  

2.  The currently demonstrated PTSD is shown to be causally linked to a specific stressor that as likely as not happened during the Veteran's period of active duty.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by PTSD is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2011).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

To the extent that the action taken hereinbelow is fully favorable to the Veteran, the Board finds that further discussion of the requirements of VCAA is not required at this time.  


Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the Veteran had a chronic disorder in service or during an applicable presumptive period, and that the Veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

In order to warrant service connection, the threshold requirement is competent evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In cases where a veteran cannot establish some of these elements, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is required to show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.

A Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

The Board must consider the credibility and probative weight of competent lay statements.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Entitlement to service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304.  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f); West v. Brown, 7 Vet. App. 70 (1994).  

If the Veteran did not engage in combat with the enemy, or if the claimed stressors are not related to combat, the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and those stressors must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

The service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

VA recently amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standard for establishing the in-service stressor required for PTSD claims.  

Service connection for PTSD may now be granted if the evidence demonstrates (1) a current diagnosis of PTSD (rendered by an examiner specified by the regulation); (2) an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and (3) evidence that the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,852 (July 13, 2010).  

If the evidence establishes that the Veteran engaged in combat and the claimed stressor is related to combat, the Veteran's lay testimony alone is sufficient to establish the occurrence of the alleged stressor when the allegation is consistent with the facts and circumstances of his service.  Id.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Id.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

The Veteran seeks service connection for PTSD, an upper respiratory disorder, claimed as secondary to the service-connected nasal disability, and an acquired eye disorder.  

In this regard, the Veteran and his spouse have submitted numerous statements and provided oral testimony attesting to the nature and service-related etiologies of these disorders.  The Board initially notes that these statements, supported by the record, are found to be credible in confirming the nature of his service during the period in question, and in describing the physical and mental manifestations of these disorders.  

Moreover, the Veteran is competent to describe experiencing symptoms of PTSD related to in-service stressors, an upper respiratory disorder, and an eye disorder since being struck in the face while serving on active duty.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

Notably, the RO granted service connection for a nasal disorder, residual of facial trauma, effective December 1, 1997, for a jaw disorder, residual of facial trauma, effective December 1, 1997, and for infectious hepatitis, effective December 1, 1997.  

The service personnel records confirm that the Veteran's military occupational specialty (MOS) as light weapons infantryman, that he underwent Ranger training in April 1971.  

The Veteran served in the Republic of Vietnam from June 1972 to August 1972 and was awarded medals and campaign ribbons including the Vietnam Service Medal, the National Defense Service Medal, the Ranger Tab and the Parachute Badge.  


 PTSD

The Veteran asserts that his current acquired psychiatric disorder, to include PTSD is the result of several stressors he experienced while serving on active duty.  

Firstly, the Veteran asserts that, while serving as an Army Ranger with A/75 Rangers Company during Ranger school in March 1971, he became very sick, yet in June 1972, was deployed to Vietnam.  He reports that, during his service in Vietnam, he was made to guard ships on the Saigon River by himself while living on a floating barge.  He notes that he continued to grow sicker as he served guard duty and began taking "Black Capsules" to stay awake.  

Secondly, the Veteran claims that, while serving in Company E, of the 14th Infantry, he was fired upon on a daily basis and that, at one point, he killed a dog because it appeared to be carrying a satchel around its neck and was heading toward the barge.  He reports receiving a court martial for this action.  He reports receiving a court martial for punching a military policeman whom he felt was harassing other soldiers.  

Thirdly, the Veteran reports that, sometime during 1972 to 1973, while home on leave he was assaulted with a broken wine bottle and sustained extensive damage to his face.  The Veteran reports that he was unable to receive general anesthesia and instead was strapped to a gurney and operated on while he was awake.  He asserts that his current PTSD is related to his facial pain.  

Finally, the Veteran describes an event when he killed an old man who was stealing food.  

Notably, a report from the U.S. Army and Joint Service Records Research Center (JSRRC), dated in June 2007, contains verification of the Veteran's stressor of being injured while on leave.  

The JSRRC report shows that, while on leave, the Veteran was struck in the face with a wine bottle and suffered moderate injuries to his right maxilla and eye that were determined to have been incurred in the line of duty.   

Additionally, the service treatment records contain a diagnosis of moderate, chronic borderline psychosis in service.  

The Board concedes that the private treatment records, beginning in 2005, reflected current diagnoses of and ongoing treatment for PTSD, major depressive disorder and anxiety.  

Specifically, an April 2006 medical report from a private psychiatrist showed treatment for a major depressive illness.  A July 2006 report from the same private psychiatrist reported observations that the veteran suffered from recurrent panic attacks and flashbacks since Vietnam after suffering extensive facial trauma and undergoing a lengthy series of surgical procedures to repair his face.  

The psychiatrist noted that, during the course of counseling and psychotherapy, it became clear that the Veteran suffered from recurring signs and symptoms of PTSD since the war and opined that the major depressive illness treated since 2005 was likely precipitated by worsening of health anxieties, Interferon treatment and persistent facial pain.  

Significantly, an October 2009 VA psychiatric examination reported findings of PTSD that the examiner related to the Veteran's stressors and recorded diagnoses of PTSD and major depressive disorder.  

More recently, in January 2010, a VA psychiatrist treating the Veteran for his PTSD and depression provided an opinion that related the Veteran's experiences in Vietnam to his psychiatric disorders.  

As the Veteran has specifically claimed having experienced a stressor incident related to fear of hostile military activity and the VA examiner related that fear to his diagnosis of PTSD, credible supporting evidence that the claimed in-service stressors occurred is not necessary.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.304(d), (f) (2011).  

However, even if this were not the case, on this record, the medical evidence in this case serves to establish a competent diagnosis of PTSD that was based on claimed events identified by the Veteran that were sufficient to constitute a JSRRC verified stressor.  38 C.F.R. § 3.304(f); West v. Brown, 7 Vet. App. 70 (1994).  

The Board finds that the 2006 private psychiatrist's reports, the October 2009 VA examination report, and the January 2010 VA psychiatrist's opinion constitute probative evidence in support of the Veteran's claim.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

In resolving all reasonable doubt to the Veteran, service connection for PTSD is warranted.  



ORDER

Service connection for PTSD is granted.  



REMAND

The Veteran asserts that his service-connected hepatitis disability is the cause of his claimed current bladder, prostate, pancreas, skin and stomach disorders.  Additionally, a statement received in September 2007 reflects the Veteran's opinion that he developed a nail and skin disorder in his hands and feet after swimming in a dirty lake and crossing a "yellow river" during Ranger training.  As noted, he had service in the Republic of Vietnam from June 1972 to August 1972.  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.  

Particular diseases are deemed associated with herbicide exposure, such as chloracne or other acneform disease consistent with chloracne, under VA law, and shall be service-connected if a veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, and the diseases listed at 38 C.F.R. § 3.309(e) become manifest to a degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

Even if a veteran is found not entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation).  

Various Physical Evaluation Board Proceeding reports, dated in 1973, showed that the Veteran's disabilities were described as "chronic, active hepatitis, demonstrable liver damage," and "facial acne, rated as eczema, involving an exposed surface."  He was permanently retired from the service due to chronic active hepatitis with minimal to moderate liver damage, recurrent disabling gastrointestinal disturbances, mental anxiety and depression, recurrent related acne and fatigue, in an ongoing progressive process, and due to prostatitis.  

In a hearing held in conjunction with the Physical Evaluation Board Proceeding, the Veteran described experiencing skin, gastrointestinal, bladder and prostate pathology.  

A letter from the Veteran's mother, dated in September 1977, noted observations of nervousness, irritability, increased urination frequency, pain, difficulty eating, and difficulty digesting food.  

The private and VA treatment records, dated from April 1998, generally showed findings and treatment for hepatitis C, longstanding gastroesophageal acid reflux disease with hiatal hernia, irritable bowel syndrome, minor ulceration at gastroesophageal junction consistent with esophagitis, minor duodenal ulcer, overactive bladder, primary nocturnal polyuria, kidney stones, an enlarged prostate, onychomycosis, chronic pancreatic disease, chronic pancreatitis, pancreatitis attack with grade 4 gastroesophageal disease, dysphagia, and odynophagia.  

A VA medical opinion provided in March 2009 stated that the Veteran's previous diagnosis of infectious hepatitis, considered to be hepatitis A, was at least as likely as not hepatitis B.  The physician noted that, because hepatitis A generally resolved and was not a recurrent infection, and since the Veteran continued to have recurrent hepatitis and a history of a prior hepatitis B infection, his infectious hepatitis was actually hepatitis B.  

However, the physician was unable to determine with 100 percent certainty if the Veteran's current hepatitis C was related to the hepatitis incurred in the service.  The physician concluded that it was not likely that the current hepatitis C was related to military service or to his hepatitis B because the Veteran had chronic hepatitis over the years without evidence of hepatitis C until 2005.  The physician failed to comment on the nature and etiology of the claimed bladder, prostate, pancreas, skin and stomach disorders.  

A VA examination report, dated in October 2009, included diagnoses of hepatitis C, as well as overactive bladder, benign prostatic hypertrophy, chronic pancreatitis, and stomach ulcers, all of which were determined not to be related to past infectious hepatitis or current hepatitis C.  The examiner failed to comment on whether or not these diagnosed disorders were directly related to the Veteran's active service or to his herbicide exposure.  

A VHA opinion obtained in October 2011 reported that the Veteran's hepatitis C diagnosis was unquestionably the type of hepatitis which occurred in service.  The specialist, a gastroenterologist and hepatologist, indicated that he was not qualified to assess the nature and etiology of the claimed bladder, prostate, pancreas, stomach and skin disorders.  

However, the specialist noted that he was confident that none of these disorders, as described by the Veteran's record, were known to be complications of any form of hepatitis.  The specialist opined that it was less likely for these disorders to be caused or aggravated by the service-connected hepatitis.  Yet, the examiner noted that there could be shared risk factors between some of the disorders and liver injury, indicating that alcohol could certainly cause both gastritis and pancreatitis as well as liver injury.  The examiner did not comment on whether these disorders were directly related to the Veteran's active service or to his herbicide exposure.  

Based on this record, including service treatment records showing numerous instances of treatment for these claimed disorders and post-service treatment records detailing current findings of these claimed disorders, the Board finds that VA examinations are required to address the nature and likely etiology of the claimed bladder, prostate, pancreas, stomach and skin disorders on a direct basis and in consideration of his presumed exposure to herbicides while serving in Vietnam, once action has been taken to ensure that all relevant and existing evidence has been added to the claims file.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In addition, the VA treatment records, dated in May 2006, indicated that the Veteran reported having a history of chronic productive cough for years and of treatment for pseudomonas aeruginosa.  He complained of coughing and chest congestion.  He was diagnosed with pneumonia with pseudomonas aeruginosa.  

An accompanying radiology report of the sinuses revealed findings of mild mucoperiosteal thickening of the right maxillary sinus.  Additionally, an accompanying radiology report of the chest revealed findings of a mild right lower lobe atelectasis, with no acute infiltrates or hilar masses.  A CT scan revealed findings of a previous left medial maxillectomy and mild chronic inflammatory disease of the paranasal sinuses.  A few days later, he was treated for chronic bronchitis.  

A private radiology report, dated in June 2006, noted findings of mucosal thickening of the left maxillary sinus.  A private oral and maxilla facial surgical consultation report also dated in June 2006, showed clinical/physical examination results including recurrent post nasal yellowish brown odory secretion/discharge and residual right nasal blockage.  The surgeon provided a clinical impression of malunited fracture right zygomatic complex bone and chronic inflammatory condition of the maxillary sinus.  

In November 2006, the Veteran was admitted to the hospital to undergo an operation for right maxillary sinusitis and pharyngitis, right malunited facial bone fractures (inferior orbital and floor orbit) with infraorbital nerve entrapment, ocular muscle entrapment and diplopia, and right maxillary granuloma and alveolitis.  The maxillofacial surgeon noted that, preoperatively, the Veteran developed pneumonia.  

Notably, a December 2006 private medical report from a respiratory medicine specialist noted that the Veteran was referred to the physician after being diagnosed with pneumonia with bronchitis in November 2006.  

On examination, it was observed that the Veteran had bilateral crepitation and rhonchi on auscultation of the lungs, and a chest X-ray study revealed findings of pneumonia.  Significantly, the physician opined that the Veteran's respiratory problem was to a significant extent related to his maxillofacial problem causing post nasal drip, which the physician believed should be corrected with his surgery.  

A March 2009 VA treatment record noted that the Veteran was diagnosed with mild maxillary sinus disease.  An attending note from the same month showed that an ear, nose and throat specialist believed the Veteran had a deviated septum that interfered with his breathing; however, after consulting with another physician, it was clarified that his problems were from allergic reactions/mucosal swelling.  

To the extent that the Veteran underwent surgery in November 2006 for reported complications involving the maxillary sinus and ocular muscle entrapment from an assault during service, the Board finds that the records referable to the treatment by a non-VA physician should be obtained for review.  

The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Hence, VA must obtain any outstanding records.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).  The electronic Virtual VA records file was reviewed and did not reveal any VA treatment records pertinent to this appeal.  

The actions identified herein are consistent with the duties to notify and assist imposed by VCAA.  See 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to obtain copies of all outstanding VA or non-VA treatment records referable to the claimed upper respiratory, bladder, prostate, pancreas, stomach and skin disorders.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

In particular, the RO take all indicated action in order to obtain copies of treatment records from Dr. Mohd Noor A Wang, including those referable to surgery performed in November 2006.  

2.  Then, the RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed bladder disorder.  

The claims folder should be made available to the examiner for review.  

After reviewing the entire record and examining the Veteran, the examiner is requested to render an opinion as to whether any current bladder disability at least as likely as not (e.g., a 50 percent or greater probability) is due to Agent Orange exposure or another event or incident of his active service.  

The examiner should set forth in the examination report all examination findings and the complete rationale for any conclusions reached.  

3.  The RO also should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed prostate disorder.  

In conjunction with the examination, the examiner must review the entire claims file, including a complete copy of this remand.  

After reviewing the entire record and examining the Veteran, the examiner is requested to render an opinion as to whether any current prostate disability at least as likely as not (e.g., a 50 percent or greater probability) is due to Agent Orange exposure or another event of his period of active service.  

The examiner should set forth in the examination report all examination findings and the complete rationale for any conclusions reached.  

4.  The RO also should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed pancreas disorder.  

In conjunction with the examination, the examiner must review the entire claims file, including a complete copy of this remand.  

After reviewing the entire record and examining the Veteran, the examiner is requested to render an opinion as to whether any current pancreas disability at least as likely as not (e.g., a 50 percent or greater probability) is due to Agent Orange exposure or another event of his period of active service.  

The examiner should set forth in the examination report all examination findings and the complete rationale for any conclusions reached.  

5.  The RO also should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed stomach disorder.  

In conjunction with the examination, the examiner must review the entire claims file, including a complete copy of this remand.  

After reviewing the entire record and examining the Veteran, the examiner is requested to render an opinion as to whether any current stomach disability at least as likely as not (e.g., a 50 percent or greater probability) is due to Agent Orange exposure or another event of his period of active service.  

The examiner should set forth in the examination report all examination findings and the complete rationale for any conclusions reached.  

6.  Finally, the RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed skin disorder.  

In conjunction with the examination, the examiner must review the entire claims file, including a complete copy of this remand.  

After reviewing the entire record and examining the Veteran, the examiner is requested to render an opinion as to whether any current skin disability at least as likely as not (e.g., a 50 percent or greater probability) is due to Agent Orange exposure or another event of his service.  

The examiner should set forth in the examination report all examination findings and the complete rationale for any conclusions reached.  

7.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


